Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 4, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  151963(54)                                                                                                Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  COLBY SMITH,                                                                                        Richard H. Bernstein,
           Plaintiff-Appellee,                                                                                        Justices
                                                                    SC: 151963
  v                                                                 COA: 318702
                                                                    Lenawee CC: 11-004180-NO
  MICHIGAN PALLET, INC., JONATHAN J.
  POORTENGA, and KENNETH ENGELSMA,
           Defendants-Appellants,
  and
  LPS EQUIPMENT & ACQUISITION
  COMPANY, INC., ADRIAN ROCSKAY, TODD
  STRONG, JAMES KIVELL, and JOHN DOE,
             Defendants.
  ________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time to
  file his answer to the application for leave to appeal is GRANTED. The answer will be
  accepted as timely filed if submitted on or before August 21, 2015.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 4, 2015
                                                                               Clerk